
	
		II
		112th CONGRESS
		2d Session
		S. 3445
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2012
			Mr. Hoeven (for himself,
			 Mr. McConnell, Ms. Murkowski, Mr.
			 Barrasso, Mr. Cornyn,
			 Mr. Vitter, Mr.
			 Thune, Mr. Blunt,
			 Mr. Wicker, Mrs. Hutchison, Mr.
			 Burr, Mr. Heller,
			 Mr. Risch, Mr.
			 Coats, Mr. Portman,
			 Mr. Kyl, Mr.
			 Sessions, Mr. Shelby,
			 Mr. Inhofe, Mr.
			 Cochran, Mr. McCain,
			 Mr. Isakson, Mr. Crapo, Mr.
			 Enzi, Mr. Roberts,
			 Mr. Boozman, Mr. Coburn, Mr. Johnson of
			 Wisconsin, Mr. Chambliss,
			 Mr. Johanns, and
			 Mr. Lugar) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To approve the Keystone XL Pipeline, to
		  provide for the development of a plan to increase oil and gas exploration,
		  development, and production under oil and gas leases of Federal land, and for
		  other purposes. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Domestic Energy and Jobs
			 Act.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Keystone XL permit approval
					Sec. 101. Keystone XL permit approval.
					TITLE II—Impacts of EPA Rules and Actions on Energy
				Prices
					Sec. 201. Short title.
					Sec. 202. Transportation Fuels Regulatory
				Committee.
					Sec. 203. Analyses.
					Sec. 204. Reports; public comment.
					Sec. 205. No final action on certain rules.
					Sec. 206. Consideration of feasibility and cost in revising or
				supplementing national ambient air quality standards for ozone.
					Sec. 207. Fuel requirements waiver and study.
					TITLE III—Quadrennial Strategic Federal Onshore Energy Production
				Strategy
					Sec. 301. Short title.
					Sec. 302. Onshore domestic energy production strategic
				plan.
					TITLE IV—Onshore oil and gas leasing certainty
					Sec. 401. Short title.
					Sec. 402. Minimum acreage requirement for onshore lease
				sales.
					Sec. 403. Leasing certainty and consistency.
					Sec. 404. Reduction of redundant policies.
					TITLE V—Streamlined energy permitting
					Sec. 501. Short title.
					Subtitle A—Application for permits to drill process
				reform
					Sec. 511. Permit to drill application timeline.
					Sec. 512. Solar and wind right-of-way rental
				reform.
					Subtitle B—Administrative appeal documentation
				reform
					Sec. 521. Administrative appeal documentation
				reform.
					Subtitle C—Permit streamlining
					Sec. 531. Federal energy permit coordination.
					Sec. 532. Administration of current law.
					Sec. 533. Policies regarding buying, building, and working for
				America.
					Subtitle D—Judicial Review
					Sec. 541. Definitions.
					Sec. 542. Exclusive venue for certain civil actions relating to
				covered energy projects.
					Sec. 543. Timely filing.
					Sec. 544. Expedition in hearing and determining the
				action.
					Sec. 545. Standard of review.
					Sec. 546. Limitation on injunction and prospective
				relief.
					Sec. 547. Limitation on attorneys’ fees.
					Sec. 548. Legal standing.
					TITLE VI—Expeditious oil and gas leasing program in National
				Petroleum Reserve in Alaska
					Sec. 601. Short title.
					Sec. 602. Sense of Congress reaffirming national policy
				regarding National Petroleum Reserve in Alaska.
					Sec. 603. Competitive leasing of oil and gas.
					Sec. 604. Planning and permitting pipeline and road
				construction.
					Sec. 605. Departmental accountability for
				development.
					Sec. 606. Updated resource assessment.
					Sec. 607. Colville River Delta designation.
					TITLE VII—Internet-based onshore oil and gas lease
				sales
					Sec. 701. Short title.
					Sec. 702. Internet-based onshore oil and gas lease
				sales.
					TITLE VIII—Advancing offshore wind production
					Sec. 801. Short title.
					Sec. 802. Offshore meteorological site testing and monitoring
				projects.
					TITLE IX—Critical minerals
					Sec. 901. Definitions.
					Sec. 902. Designations.
					Sec. 903. Policy.
					Sec. 904. Resource assessment.
					Sec. 905. Permitting.
					Sec. 906. Recycling and alternatives.
					Sec. 907. Analysis and forecasting.
					Sec. 908. Education and workforce.
					Sec. 909. International cooperation.
					Sec. 910. Repeal, authorization, and offset.
					TITLE X—Miscellaneous
					Sec. 1001. Limitation on transfer of functions under the Solid
				Minerals Leasing Program.
					Sec. 1002. Amount of distributed qualified Outer Continental
				Shelf revenues.
					Sec. 1003. Lease Sale 220 and other lease sales off the coast
				of Virginia.
					Sec. 1004. Limitation on authority to issue regulations under
				the Surface Mining Control and Reclamation Act of 1977.
				
			IKeystone XL permit
			 approval
			101.Keystone XL
			 permit approval
				(a)In
			 generalNotwithstanding
			 Executive Order No. 13337 (3 U.S.C. 301 note), Executive Order No. 11423 (3
			 U.S.C. 301 note), section 301 of title 3, United States Code, and any other
			 Executive order or provision of law, no presidential permit shall be required
			 for the pipeline described in the application filed on May 4, 2012, by
			 TransCanada Corporation to the Department of State for the northern portion of
			 the Keystone XL pipeline from the Canadian border to the South Dakota/Nebraska
			 border.
				(b)Environmental
			 impact statementThe final
			 environmental impact statement issued by the Secretary of State on August 26,
			 2011, regarding the pipeline referred to in subsection (a), shall be considered
			 to satisfy all requirements of the National Environmental Policy Act of 1969
			 (42 U.S.C. 4321 et seq.).
				(c)Intrastate
			 portionNothing in this
			 section affects the ongoing work of the State of Nebraska with regard to the
			 fully intrastate portion of the Keystone XL pipeline.
				IIImpacts of EPA
			 Rules and Actions on Energy Prices
			201.Short
			 titleThis title may be cited
			 as the Gasoline Regulations Act of
			 2012.
			202.Transportation
			 Fuels Regulatory Committee
				(a)EstablishmentThe President shall establish a committee,
			 to be known as the Transportation Fuels Regulatory Committee (referred to in
			 this title as the Committee), to analyze and report on the
			 cumulative impacts of certain rules and actions of the Environmental Protection
			 Agency on gasoline, diesel fuel, and natural gas prices, in accordance with
			 sections 203 and 204.
				(b)MembersThe Committee shall be composed of the
			 following officials (or their designees):
					(1)The Secretary of Energy, who shall serve as
			 the Chair of the Committee.
					(2)The Secretary of
			 Transportation, acting through the Administrator of the National Highway
			 Traffic Safety Administration.
					(3)The Secretary of
			 Commerce, acting through the Chief Economist and the Under Secretary for
			 International Trade.
					(4)The Secretary of Labor, acting through the
			 Commissioner of the Bureau of Labor Statistics.
					(5)The Secretary of the Treasury, acting
			 through the Deputy Assistant Secretary for Environment and Energy of the
			 Department of the Treasury.
					(6)The Secretary of
			 Agriculture, acting through the Chief Economist.
					(7)The Administrator
			 of the Environmental Protection Agency.
					(8)The Chairman of the United States
			 International Trade Commission, acting through the Director of the Office of
			 Economics.
					(9)The Administrator of the Energy Information
			 Administration.
					(c)Consultation by
			 ChairIn carrying out the
			 functions of the Chair of the Committee, the Chair shall consult with the other
			 members of the Committee.
				(d)Consultation by
			 CommitteeIn carrying out
			 this title, the Committee shall consult with the National Energy Technology
			 Laboratory.
				(e)TerminationThe Committee shall terminate on the date
			 that is 60 days after the date of submission of the final report of the
			 Committee pursuant to section 204(c).
				203.Analyses
				(a)DefinitionsIn this section:
					(1)Covered
			 actionThe term covered
			 action means any action, to the extent that the action affects
			 facilities involved in the production, transportation, or distribution of
			 gasoline, diesel fuel, or natural gas, taken on or after January 1, 2009, by
			 the Administrator of the Environmental Protection Agency, a State, a local
			 government, or a permitting agency as a result of the application of part C of
			 title I (relating to prevention of significant deterioration of air quality),
			 or title V (relating to permitting), of the Clean Air Act (42 U.S.C. 7401 et
			 seq.), to an air pollutant that is identified as a greenhouse gas in the rule
			 entitled Endangerment and Cause or Contribute Findings for Greenhouse
			 Gases Under Section 202(a) of the Clean Air Act (74 Fed. Reg. 66496
			 (December 15, 2009)).
					(2)Covered
			 ruleThe term covered
			 rule means the following rules (and includes any successor or
			 substantially similar rules):
						(A)Control of Air Pollution From New
			 Motor Vehicles: Tier 3 Motor Vehicle Emission and Fuel Standards, as
			 described in the Unified Agenda of Federal Regulatory and Deregulatory Actions
			 under Regulatory Identification Number 2060–AQ86.
						(B)National
			 Ambient Air Quality Standards for Ozone (73 Fed. Reg. 16436 (March 27,
			 2008)).
						(C)Reconsideration
			 of the 2008 Ozone Primary and Secondary National Ambient Air Quality
			 Standards, as described in the Unified Agenda of Federal Regulatory and
			 Deregulatory Actions under Regulatory Identification Number 2060–AP98.
						(D)Any rule proposed
			 after March 15, 2012, establishing or revising a standard of performance or
			 emission standard under section 111 or 112 of the Clean Air Act (42 U.S.C.
			 7411, 7412) applicable to petroleum refineries.
						(E)Any rule proposed
			 after March 15, 2012, to implement any portion of the renewable fuel program
			 under section 211(o) of the Clean Air Act (42 U.S.C. 7545(o)).
						(F)Any rule proposed
			 after March 15, 2012, revising or supplementing the national ambient air
			 quality standards for ozone under section 109 of the Clean Air Act (42 U.S.C.
			 7409).
						(b)ScopeThe
			 Committee shall conduct analyses, for each of calendar years 2016 and 2020, of
			 the prospective cumulative impact of all covered rules and covered
			 actions.
				(c)ContentsThe Committee shall include in each
			 analysis conducted under this section—
					(1)estimates of the
			 cumulative impacts of the covered rules and covered actions relating to—
						(A)any resulting
			 change in the national, State, or regional price of gasoline, diesel fuel, or
			 natural gas;
						(B)required capital
			 investments and projected costs for operation and maintenance of new equipment
			 required to be installed;
						(C)global economic competitiveness of the
			 United States and any loss of domestic refining capacity;
						(D)other cumulative costs and cumulative
			 benefits, including evaluation through a general equilibrium model
			 approach;
						(E)national, State, and regional employment,
			 including impacts associated with changes in gasoline, diesel fuel, or natural
			 gas prices and facility closures; and
						(F)any other matters affecting the growth,
			 stability, and sustainability of the oil and gas industries of the United
			 States, particularly relative to that of other nations;
						(2)an analysis of key uncertainties and
			 assumptions associated with each estimate under paragraph (1);
					(3)a sensitivity analysis reflecting
			 alternative assumptions with respect to the aggregate demand for gasoline,
			 diesel fuel, or natural gas; and
					(4)an analysis and, if feasible, an assessment
			 of—
						(A)the cumulative impact of the covered rules
			 and covered actions on—
							(i)consumers;
							(ii)small
			 businesses;
							(iii)regional
			 economies;
							(iv)State, local, and
			 tribal governments;
							(v)low-income communities;
							(vi)public health;
			 and
							(vii)local and
			 industry-specific labor markets; and
							(B)key uncertainties
			 associated with each topic described in subparagraph (A).
						(d)MethodsIn conducting analyses under this section,
			 the Committee shall use the best available methods, consistent with guidance
			 from the Office of Information and Regulatory Affairs and the Office of
			 Management and Budget Circular A–4.
				(e)DataIn conducting analyses under this section,
			 the Committee shall not be required to create data or to use data that is not
			 readily accessible.
				204.Reports; public
			 comment
				(a)Preliminary
			 reportNot later than 90 days after the date of enactment of this
			 Act, the Committee shall make public and submit to the Committee on Energy and
			 Commerce of the House of Representatives and the Committee on Environment and
			 Public Works of the Senate a preliminary report containing the results of the
			 analyses conducted under section 203.
				(b)Public comment
			 periodThe Committee shall accept public comments regarding the
			 preliminary report submitted under subsection (a) for a period of 60 days after
			 the date on which the preliminary report is submitted.
				(c)Final
			 reportNot later than 60 days after the expiration of the 60-day
			 period described in subsection (b), the Committee shall submit to Congress a
			 final report containing the analyses conducted under section 203,
			 including—
					(1)any revisions to
			 the analyses made as a result of public comments; and
					(2)a response to the
			 public comments.
					205.No final action
			 on certain rules
				(a)In
			 generalThe Administrator of
			 the Environmental Protection Agency shall not finalize any of the following
			 rules until a date (to be determined by the Administrator) that is at least 180
			 days after the date on which the Committee submits the final report under
			 section 204(c):
					(1)Control of Air Pollution From New
			 Motor Vehicles: Tier 3 Motor Vehicle Emission and Fuel Standards, as
			 described in the Unified Agenda of Federal Regulatory and Deregulatory Actions
			 under Regulatory Identification Number 2060–AQ86, and any successor or
			 substantially similar rule.
					(2)Any rule proposed after March 15, 2012,
			 establishing or revising a standard of performance or emission standard under
			 section 111 or 112 of the Clean Air Act (42 U.S.C. 7411, 7412) that is
			 applicable to petroleum refineries.
					(3)Any rule revising
			 or supplementing the national ambient air quality standards for ozone under
			 section 109 of the Clean Air Act (42 U.S.C. 7409).
					(b)Other rules not
			 affectedSubsection (a) shall
			 not affect the finalization of any rule other than the rules described in
			 subsection (a).
				206.Consideration
			 of feasibility and cost in revising or supplementing national ambient air
			 quality standards for ozoneIn
			 revising or supplementing any national primary or secondary ambient air quality
			 standards for ozone under section 109 of the Clean Air Act (42 U.S.C. 7409),
			 the Administrator of the Environmental Protection Agency shall take into
			 consideration feasibility and cost.
			207.Fuel
			 requirements waiver and study
				(a)Waiver of fuel
			 requirementsSection
			 211(c)(4)(C) of the Clean Air Act (42 U.S.C. 7545(c)(4)(C)) is amended—
					(1)in clause
			 (ii)(II), by inserting a problem with distribution or delivery equipment
			 necessary for the transportation or delivery of fuel or fuel additives,
			 after equipment failure,;
					(2)in clause (iii)(II), by inserting before
			 the semicolon at the end the following: (except that the Administrator
			 may extend the effectiveness of a waiver for more than 20 days if the
			 Administrator determines that the conditions under clause (ii) supporting a
			 waiver determination will exist for more than 20 days);
					(3)by redesignating
			 the second clause (v) (relating to the authority of the Administrator to
			 approve certain State implementation plans) as clause (vi); and
					(4)by adding at the
			 end the following:
						
							(vii)Presumptive
				approvalNotwithstanding any
				other provision of this subparagraph, if the Administrator does not approve or
				deny a request for a waiver under this subparagraph within 3 days after receipt
				of the request, the request shall be deemed to be approved as received by the
				Administrator and the applicable fuel standards shall be deemed to be waived
				for the period of time
				requested.
							.
					(b)Fuel system
			 requirements harmonization studySection 1509 of the Energy
			 Policy Act of 2005 (Public Law 109–58; 119 Stat. 1083) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)(A), by inserting biofuels, after oxygenated
			 fuel,; and
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (B)—
								(I)by redesignating
			 clause (ii) as clause (iii);
								(II)in clause (i), by
			 striking and after the semicolon; and
								(III)by inserting
			 after clause (i) the following:
									
										(ii)the renewable fuel standard;
				and
										;
				and
								(ii)in
			 subparagraph (G), by inserting or Tier III after Tier
			 II; and
							(2)in subsection
			 (b)(1), by striking 2008 and inserting
			 2014.
					IIIQuadrennial
			 Strategic Federal Onshore Energy Production Strategy
			301.Short
			 titleThis title may be cited
			 as the Planning for American Energy
			 Act of 2012.
			302.Onshore
			 domestic energy production strategic planThe Mineral Leasing Act is amended—
				(1)by redesignating section 44 (30 U.S.C. 181
			 note) as section 45; and
				(2)by inserting after section 43 (30 U.S.C.
			 226–3) the following:
					
						44.Quadrennial
				Strategic Federal Onshore Energy Production Strategy
							(a)DefinitionsIn this section:
								(1)SecretaryThe
				term Secretary means the Secretary of the Interior.
								(2)Strategic and
				critical energy mineralsThe
				term strategic and critical energy minerals means—
									(A)minerals that are necessary for the energy
				infrastructure of the United States, including pipelines, refining capacity,
				electrical power generation and transmission, and renewable energy production;
				and
									(B)minerals that are necessary to support
				domestic manufacturing, including materials used in energy generation,
				production, and transportation.
									(3)StrategyThe
				term Strategy means the Quadrennial Federal Onshore Energy
				Production Strategy required under this section.
								(b)Strategy
								(1)In
				generalThe Secretary, in consultation with the Secretary of
				Agriculture with regard to land administered by the Forest Service, shall
				develop and publish every 4 years a Quadrennial Federal Onshore Energy
				Production Strategy.
								(2)Energy
				securityThe Strategy shall direct Federal land energy
				development and department resource allocation to promote the energy security
				of the United States.
								(c)Purposes
								(1)In
				generalIn developing a Strategy, the Secretary shall consult
				with the Administrator of the Energy Information Administration on—
									(A)the projected
				energy demands of the United States for the 30-year period beginning on the
				date of initiation of the Strategy; and
									(B)how energy
				derived from Federal onshore land can place the United States on a trajectory
				to meet that demand during the 4-year period beginning on the date of
				initiation of the Strategy.
									(2)Energy
				securityThe Secretary shall consider how Federal land will
				contribute to ensuring national energy security, with a goal of increasing
				energy independence and production, during the 4-year period beginning on the
				date of initiation of the Strategy.
								(d)ObjectivesThe
				Secretary shall establish a domestic strategic production objective for the
				development of energy resources from Federal onshore land that is based on
				commercial and scientific data relating to the expected increase in—
								(1)domestic
				production of oil and natural gas from the Federal onshore mineral estate, with
				a focus on land held by the Bureau of Land Management and the Forest
				Service;
								(2)domestic coal
				production from Federal land;
								(3)domestic
				production of strategic and critical energy minerals from the Federal onshore
				mineral estate;
								(4)megawatts for
				electricity production from each of wind, solar, biomass, hydropower, and
				geothermal energy produced on Federal land administered by the Bureau of Land
				Management and the Forest Service;
								(5)unconventional
				energy production, such as oil shale;
								(6)domestic production of oil, natural gas,
				coal, and other renewable sources from tribal land for any federally recognized
				Indian tribe that elects to participate in facilitating energy production on
				the land of the Indian tribe; and
								(7)domestic production of geothermal, solar,
				wind, or other renewable energy sources on land defined as available lands
				under section 203 of the Hawaiian Homes Commission Act, 1920 (42 Stat. 109,
				chapter 42), and any other land considered by the Territory or State of Hawaii,
				as the case may be, to be available lands.
								(e)MethodologyThe
				Secretary shall consult with the Administrator of the Energy Information
				Administration regarding the methodology used to arrive at the estimates made
				by the Secretary to carry out this section.
							(f)Expansion of
				planThe Secretary may expand
				a Strategy to include other energy production technology sources or
				advancements in energy production on Federal land.
							(g)Tribal
				objectives
								(1)In
				generalIt is the sense of
				Congress that federally recognized Indian tribes may elect to set the
				production objectives of the Indian tribes as part of a Strategy under this
				section.
								(2)CooperationThe Secretary shall work in cooperation
				with any federally recognized Indian tribe that elects to participate in
				achieving the strategic energy objectives of the Indian tribe under this
				subsection.
								(h)Execution of
				Strategy
								(1)Definition of
				Secretary concernedIn this subsection, the term Secretary
				concerned means—
									(A)the Secretary of
				Agriculture (acting through the Chief of the Forest Service), with respect to
				National Forest System land; and
									(B)the Secretary of
				the Interior, with respect to land managed by the Bureau of Land Management
				(including land held for the benefit of an Indian tribe).
									(2)Additional
				landThe Secretary concerned may make determinations regarding
				which additional land under the jurisdiction of the Secretary concerned will be
				made available in order to meet the energy production objectives established by
				a Strategy.
								(3)ActionsThe
				Secretary concerned shall take all necessary actions to achieve the energy
				production objectives established under this section unless the President
				determines that it is not in the national security and economic interests of
				the United States—
									(A)to increase
				Federal domestic energy production; and
									(B)to decrease
				dependence on foreign sources of energy.
									(4)LeasingIn
				carrying out this subsection, the Secretary concerned shall only consider
				leasing Federal land available for leasing at the time the lease sale
				occurs.
								(i)State, federally
				recognized Indian tribes, local government, and public inputIn developing a Strategy, the Secretary
				shall solicit the input of affected States, federally recognized Indian tribes,
				local governments, and the public.
							(j)Annual
				reports
								(1)In
				generalThe Secretary shall submit to the Committee on Natural
				Resources of the House of Representatives and the Committee on Energy and
				Natural Resources of the Senate an annual report describing the progress made
				in meeting the production goals of a Strategy.
								(2)ContentsIn
				a report required under this subsection, the Secretary shall—
									(A)make projections
				for production and capacity installations;
									(B)describe any
				problems with leasing, permitting, siting, or production that will prevent
				meeting the production goals of a Strategy; and
									(C)make
				recommendations to help meet any shortfalls in meeting the production
				goals.
									(k)Programmatic
				environmental impact statement
								(1)In
				generalNot later than 1 year
				after the date of enactment of this subsection, in accordance with section
				102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C.
				4332(2)(C)), the Secretary shall complete a programmatic environmental impact
				statement for carrying out this section.
								(2)ComplianceThe programmatic environmental impact
				statement shall be considered sufficient to comply with all requirements under
				the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) for all necessary resource management
				and land use plans associated with the implementation of a Strategy.
								(l)Congressional
				review
								(1)In
				generalNot later than 60 days before publishing a proposed
				Strategy under this section, the Secretary shall submit to Congress and the
				President the proposed Strategy, together with any comments received from
				States, federally recognized Indian tribes, and local governments.
								(2)RecommendationsThe
				submission shall indicate why any specific recommendation of a State, federally
				recognized Indian tribe, or local government was not accepted.
								(m)AdministrationNothing in this section modifies or affects
				any multiuse plan.
							(n)First
				StrategyNot later than 18
				months after the date of enactment of this subsection, the Secretary shall
				submit to Congress the first
				Strategy.
							.
				IVOnshore oil and
			 gas leasing certainty
			401.Short
			 titleThis title may be cited
			 as the Providing Leasing Certainty for
			 American Energy Act of 2012.
			402.Minimum acreage
			 requirement for onshore lease salesSection 17 of the Mineral Leasing Act (30
			 U.S.C. 226) is amended—
				(1)by striking Sec. 17. (a) All lands
			 and inserting the following:
					
						17.Lease of oil
				and gas land
							(a)Authority
								(1)In
				generalAll land
								;
				and
				(2)in subsection (a)
			 (as amended by paragraph (1)), by adding at the end the following:
					
						(2)Minimum acreage
				requirement for onshore lease sales
							(A)In
				generalIn conducting lease
				sales under this section, each year, the Secretary shall offer for sale not
				less than 25 percent of the annual nominated acreage not previously made
				available for lease.
							(B)ReviewThe offering of acreage offered for lease
				under this paragraph shall not be subject to review.
							(C)Categorical
				exclusionsAcreage offered
				for lease under this paragraph shall be eligible for categorical exclusions
				under section 390 of the Energy Policy Act of 2005 (42 U.S.C. 15942), except
				that extraordinary circumstances shall not be required for a categorical
				exclusion under this paragraph.
							(D)LeasingIn
				carrying out this subsection, the Secretary shall only consider leasing of
				Federal land that is available for leasing at the time the lease sale
				occurs.
							.
				403.Leasing
			 certainty and consistencySection 17(a) of the Mineral Leasing Act (30
			 U.S.C. 226(a)) (as amended by section 402) is amended by adding at the end the
			 following:
				
					(3)Leasing
				certainty
						(A)In
				generalThe Secretary shall not withdraw approval of any covered
				energy project involving a lease under this Act without finding a violation of
				the terms of the lease by the lessee.
						(B)DelayThe
				Secretary shall not infringe on lease rights under leases issued under this Act
				by indefinitely delaying issuance of project approvals, drilling and seismic
				permits, and rights-of-way for activities under a lease.
						(C)Availability of
				nominated areasNot later than 18 months after an area is
				designated as open under the applicable land use plan, the Secretary shall make
				available nominated areas for lease under paragraph (2).
						(D)Issuance of
				leasesNotwithstanding any
				other provision of law, the Secretary shall issue all leases sold under this
				Act not later than 60 days after the last payment is made.
						(E)Cancellation or
				withdrawal of lease parcelsThe Secretary shall not cancel or
				withdraw any lease parcel after a competitive lease sale has occurred and a
				winning bidder has submitted the last payment for the parcel.
						(F)Appeals
							(i)In
				generalThe Secretary shall complete the review of any appeal of
				a lease sale under this Act not later than 60 days after the receipt of the
				appeal.
							(ii)Constructive
				approvalIf the review of an appeal is not conducted in
				accordance with clause (i), the appeal shall be considered approved.
							(G)Additional
				stipulationsThe Secretary
				may not add any additional lease stipulation for a parcel after the parcel is
				sold unless the Secretary—
							(i)consults with the lessee and obtains the
				approval of the lessee; or
							(ii)determines that the stipulation is an
				emergency action that is necessary to conserve the resources of the United
				States.
							(4)Leasing
				consistencyA Federal land
				manager shall comply with applicable resource management plans and continue to
				actively lease in areas designated as open when resource management plans are
				being amended or revised, until a new record of decision is
				signed.
					.
			404.Reduction of
			 redundant policiesBureau of
			 Land Management Instruction Memorandum 2010–117 shall have no force or
			 effect.
			VStreamlined energy
			 permitting
			501.Short
			 titleThis title may be cited
			 as the Streamlining Permitting of
			 American Energy Act of 2012.
			AApplication for
			 permits to drill process reform
				511.Permit to drill
			 application timelineSection
			 17(p) of the Mineral Leasing Act (30 U.S.C. 226(p)) is amended by striking
			 paragraph (2) and inserting the following:
					
						(2)Applications for
				permits to drill reform and process
							(A)In
				generalSubject to subparagraph (B), the Secretary shall decide
				whether to issue a permit to drill not later than 30 days after the date on
				which the application for the permit is received by the Secretary.
							(B)Extensions
								(i)In
				generalThe Secretary may extend the period described in
				subparagraph (A) for up to 2 periods of 15 days each, if the Secretary gives
				written notice of the delay to the applicant.
								(ii)NoticeThe
				notice shall—
									(I)be in the form of
				a letter from the Secretary or a designee of the Secretary; and
									(II)include—
										(aa)the names and
				positions of the persons processing the application;
										(bb)the specific
				reasons for the delay; and
										(cc)a
				specific date on which a final decision on the application is expected.
										(C)Notice of
				reasons for denialIf the application is denied, the Secretary
				shall provide the applicant—
								(i)a
				written notice that provides—
									(I)clear and
				comprehensive reasons why the application was not accepted; and
									(II)detailed
				information concerning any deficiencies; and
									(ii)an opportunity to
				remedy any deficiencies.
								(D)Application
				considered approvedIf the Secretary has not made a decision on
				the application by the end of the 60-day period beginning on the date the
				application for the permit is received by the Secretary, the application shall
				be considered approved unless applicable reviews under the
				National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) or the Endangered Species Act of 1973 (16 U.S.C. 1531
				et seq.) are incomplete.
							(E)Denial of
				permitIf the Secretary
				decides not to issue a permit to drill under this paragraph, the Secretary
				shall—
								(i)provide to the applicant a description of
				the reasons for the denial of the permit;
								(ii)allow the applicant to resubmit an
				application for a permit to drill during the 10-day period beginning on the
				date the applicant receives the description of the denial from the Secretary;
				and
								(iii)issue or deny
				any resubmitted application not later than 10 days after the date the
				application is submitted to the Secretary.
								(F)Fee
								(i)In
				generalSubject to clauses
				(ii) and (iii) and notwithstanding any other provision of law, the Secretary
				shall collect a single $6,500 permit processing fee per application from each
				applicant at the time the final decision is made whether to issue a permit
				under this paragraph.
								(ii)Resubmitted
				applicationsThe fee
				described in clause (i) shall not apply to any resubmitted application.
								(iii)Treatment of
				permit processing feeSubject
				to appropriation, of all fees collected under this paragraph, 50 percent shall
				be transferred to the field office where the fees are collected and used to
				process leases, permits, and appeals under this
				Act.
								.
				512.Solar and wind
			 right-of-way rental reformNotwithstanding any other provision of law,
			 each fiscal year, of fees collected as annual wind energy and solar energy
			 right-of-way authorization fees required under section 504(g) of the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1764(g)), 50 percent shall be
			 retained by the Secretary of the Interior to be used, subject to
			 appropriation—
					(1)by the Bureau of Land Management to process
			 permits, right-of-way applications, and other activities necessary for
			 renewable development; and
					(2)at the option of the Secretary of the
			 Interior, by the United States Fish and Wildlife Service or other Federal
			 agencies involved in wind and solar permitting reviews to facilitate the
			 processing of wind energy and solar energy permit applications on Bureau of
			 Land Management land.
					BAdministrative
			 appeal documentation reform
				521.Administrative
			 appeal documentation reformSection 17(p) of the Mineral Leasing Act (30
			 U.S.C. 226(p)) is amended by adding at the end the following:
					
						(4)Appeal
				fee
							(A)In
				generalThe Secretary shall collect a $5,000 documentation fee to
				accompany each appeal of an action on a lease, right-of-way, or application for
				permit to drill.
							(B)Treatment of
				feesSubject to
				appropriation, of all fees collected under this paragraph, 50 percent shall
				remain in the field office where the fees are collected and used to process
				appeals.
							.
				CPermit
			 streamlining
				531.Federal energy
			 permit coordination
					(a)DefinitionsIn this section:
						(1)Energy
			 projectsThe term
			 energy projects means oil, coal, natural gas, and renewable energy
			 projects.
						(2)ProjectThe term Project means the
			 Federal Permit Streamlining Project established under subsection (b).
						(3)SecretaryThe term Secretary means the
			 Secretary of the Interior.
						(b)EstablishmentThe
			 Secretary shall establish a Federal Permit Streamlining Project in each Bureau
			 of Land Management field office with responsibility for issuing permits for
			 energy projects on Federal land.
					(c)Memorandum of
			 understanding
						(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary shall enter into a memorandum of understanding to carry
			 out this section with—
							(A)the Secretary of
			 Agriculture;
							(B)the Administrator
			 of the Environmental Protection Agency; and
							(C)the Secretary of
			 the Army, acting through the Chief of Engineers.
							(2)State
			 participationThe Secretary may request the Governor of any State
			 with energy projects on Federal land to be a signatory to the memorandum of
			 understanding.
						(d)Designation of
			 qualified staff
						(1)In
			 generalNot later than 30 days after the date of the signing of
			 the memorandum of understanding under subsection (c), all Federal signatory
			 parties shall, if appropriate, assign to each of the Bureau of Land Management
			 field offices an employee who has expertise in the regulatory issues relating
			 to the office in which the employee is employed, including, as applicable,
			 particular expertise in—
							(A)the consultations
			 and the preparation of biological opinions under section 7 of the Endangered
			 Species Act of 1973 (16 U.S.C. 1536);
							(B)permits under
			 section 404 of Federal Water Pollution Control Act (33 U.S.C. 1344);
							(C)regulatory matters
			 under the Clean Air Act (42 U.S.C. 7401 et seq.);
							(D)planning under the
			 National Forest Management Act of 1976 (16 U.S.C. 472a et seq.); and
							(E)the preparation of
			 analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
							(2)DutiesEach
			 employee assigned under paragraph (1) shall—
							(A)not later than 90
			 days after the date of assignment, report to the Bureau of Land Management
			 Field Managers in the office to which the employee is assigned;
							(B)be responsible for all issues relating to
			 the energy projects that arise under the authorities of the home office of the
			 employee; and
							(C)participate as
			 part of the team of personnel working on proposed energy projects, planning,
			 and environmental analyses on Federal land.
							(e)Additional
			 personnelThe Secretary shall
			 assign to each Bureau of Land Management field office identified under
			 subsection (b) any additional personnel that are necessary to ensure the
			 effective approval and implementation of energy projects administered by the
			 Bureau of Land Management field offices, including inspection and enforcement
			 relating to energy development on Federal land, in accordance with the
			 multiple-use requirements of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1701 et seq.).
					(f)FundingFunding
			 for the additional personnel shall be derived from the Department of the
			 Interior reforms made by sections 511, 512, and 521 and the amendments made by
			 those sections.
					(g)Savings
			 provisionNothing in this section affects—
						(1)the operation of
			 any Federal or State law; or
						(2)any delegation of
			 authority made by the head of a Federal agency whose employees are
			 participating in the Project.
						532.Administration
			 of current lawNotwithstanding
			 any other provision of law, the Secretary of the Interior shall not require a
			 finding of extraordinary circumstances in administering section 390 of the
			 Energy Policy Act of 2005 (42 U.S.C. 15942).
				533.Policies
			 regarding buying, building, and working for America
					(a)Congressional
			 intentIt is the intent of Congress that—
						(1)this title will
			 support a healthy and growing United States domestic energy sector that, in
			 turn, helps to reinvigorate American manufacturing, transportation, and service
			 sectors by employing the vast talents of United States workers to assist in the
			 development of energy from domestic sources; and
						(2)Congress will
			 monitor the deployment of personnel and material onshore under this title to
			 encourage the development of American technology and manufacturing to enable
			 United States workers to benefit from this title through good jobs and careers,
			 as well as the establishment of important industrial facilities to support
			 expanded access to American energy resources.
						(b)RequirementThe
			 Secretary of the Interior shall, when possible and practicable, encourage the
			 use of United States workers and equipment manufactured in the United States in
			 all construction related to mineral resource development under this
			 title.
					DJudicial
			 Review
				541.DefinitionsIn this title:
					(1)Covered civil
			 actionThe term covered civil action means a civil
			 action containing a claim under section 702 of title 5, United States Code,
			 regarding agency action (as defined for the purposes of that section) affecting
			 a covered energy project on Federal land.
					(2)Covered energy
			 project
						(A)In
			 generalThe term covered energy project means the
			 leasing of Federal land of the United States for the exploration, development,
			 production, processing, or transmission of oil, natural gas, wind, or any other
			 source of energy, and any action under such a lease.
						(B)ExclusionThe
			 term covered energy project does not include any disputes between
			 the parties to a lease regarding the obligations under the lease, including
			 regarding any alleged breach of the lease.
						542.Exclusive venue
			 for certain civil actions relating to covered energy projectsVenue for any covered civil action shall lie
			 in the United States district court for the district in which the project or
			 leases exist or are proposed.
				543.Timely
			 filingTo ensure timely
			 redress by the courts, a covered civil action shall be filed not later than 90
			 days after the date of the final Federal agency action to which the covered
			 civil action relates.
				544.Expedition in
			 hearing and determining the actionA court shall endeavor to hear and determine
			 any covered civil action as expeditiously as practicable.
				545.Standard of
			 reviewIn any judicial review
			 of a covered civil action—
					(1)administrative findings and conclusions
			 relating to the challenged Federal action or decision shall be presumed to be
			 correct; and
					(2)the presumption may be rebutted only by the
			 preponderance of the evidence contained in the administrative record.
					546.Limitation on
			 injunction and prospective relief
					(a)In
			 generalIn a covered civil
			 action, a court shall not grant or approve any prospective relief unless the
			 court finds that the relief—
						(1)is narrowly drawn;
						(2)extends no further than necessary to
			 correct the violation of a legal requirement; and
						(3)is the least intrusive means necessary to
			 correct the violation.
						(b)Preliminary
			 injunctions
						(1)In
			 generalA court shall limit
			 the duration of a preliminary injunction to halt a covered energy project to
			 not more than 60 days, unless the court finds clear reasons to extend the
			 injunction.
						(2)ExtensionsExtensions under paragraph (1)
			 shall—
							(A)only be in 30-day increments; and
							(B)require action by the court to renew the
			 injunction.
							547.Limitation on
			 attorneys’ fees
					(a)In
			 generalSections 504 of title
			 5 and 2412 of title 28, United States Code (commonly known as the Equal
			 Access to Justice Act), shall not apply to a covered civil
			 action.
					(b)Attorney's fees
			 and court costsA party in a
			 covered civil action shall not receive payment from the Federal Government for
			 attorney's fees, expenses, or other court costs.
					548.Legal
			 standingA challenger filing
			 an appeal with the Interior Board of Land Appeals shall meet the same standing
			 requirements as a challenger before a United States district court.
				VIExpeditious oil
			 and gas leasing program in National Petroleum Reserve in Alaska
			601.Short
			 titleThis title may be cited
			 as the National Petroleum Reserve
			 Alaska Access Act.
			602.Sense of
			 Congress reaffirming national policy regarding National Petroleum Reserve in
			 AlaskaIt is the sense of
			 Congress that—
				(1)the National
			 Petroleum Reserve in the State of Alaska (referred to in this title as the
			 Reserve) remains explicitly designated, both in name and legal
			 status, for purposes of providing oil and natural gas resources to the United
			 States; and
				(2)accordingly, the national policy is to
			 actively advance oil and gas development within the Reserve by facilitating the
			 expeditious exploration, production, and transportation of oil and natural gas
			 from and through the Reserve.
				603.Competitive
			 leasing of oil and gasSection
			 107 of the Naval Petroleum Reserves Production Act of 1976 (42 U.S.C. 6506a) is
			 amended by striking subsection (a) and inserting the following:
				
					(a)Competitive
				leasing
						(1)In
				generalThe Secretary shall
				conduct an expeditious program of competitive leasing of oil and gas in the
				Reserve in accordance with this Act.
						(2)InclusionsThe program under this subsection shall
				include at least 1 lease sale annually in each area of the Reserve that is most
				likely to produce commercial quantities of oil and natural gas for each of
				calendar years 2011 through
				2021.
						.
			604.Planning and
			 permitting pipeline and road construction
				(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Interior, in consultation with the Secretary of Transportation, shall
			 facilitate and ensure permits, in an environmentally responsible manner, for
			 all surface development activities, including for the construction of pipelines
			 and roads, necessary—
					(1)to develop and
			 bring into production any areas within the Reserve that are subject to oil and
			 gas leases; and
					(2)to transport oil
			 and gas from and through the Reserve to existing transportation or processing
			 infrastructure on the North Slope of Alaska.
					(b)TimelinesThe Secretary shall ensure that any Federal
			 permitting agency shall issue permits in accordance with the following
			 timelines:
					(1)Existing
			 leasesEach permit for
			 construction relating to the transportation of oil and natural gas produced
			 under existing Federal oil and gas leases with respect to which the Secretary
			 of the Interior has issued a permit to drill shall be approved by not later
			 than 60 days after the date of enactment of this Act.
					(2)Requested
			 permitsEach permit for
			 construction for transportation of oil and natural gas produced under Federal
			 oil and gas leases shall be approved by not later than 180 days after the date
			 of submission to the Secretary of a request for a permit to drill.
					(c)PlanTo ensure timely future development of the
			 Reserve, not later than 270 days after the date of enactment of this Act, the
			 Secretary of the Interior shall submit to Congress a plan for approved
			 rights-of-way for a plan for pipeline, road, and any other surface
			 infrastructure that may be necessary infrastructure to ensure that all leasable
			 tracts in the Reserve are located within 25 miles of an approved road and
			 pipeline right-of-way that can serve future development of the Reserve.
				605.Departmental
			 accountability for development
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of the Interior
			 shall promulgate regulations to establish clear requirements to ensure that the
			 Department of the Interior is supporting development of oil and gas leases in
			 the Reserve.
				(b)DeadlinesAt
			 a minimum, the regulations promulgated pursuant to this section shall—
					(1)require the
			 Secretary of the Interior to respond, acknowledging receipt of any permit
			 application for development, by not later than 5 business days after the date
			 of receipt of the application; and
					(2)establish a
			 timeline for the processing of each such application that—
						(A)specifies
			 deadlines for decisions and actions regarding permit applications; and
						(B)provides that the
			 period for issuing each permit after the date of submission of the application
			 shall not exceed 60 days, absent the concurrence of the applicant.
						(c)Actions required
			 for failure To comply with deadlinesIf the Secretary of the Interior fails to
			 comply with any deadline described in subsection (b) with respect to a permit
			 application, the Secretary shall notify the applicant not less frequently than
			 once every 5 days with specific information regarding—
					(1)the reasons for the permit delay;
					(2)the name of each specific office of the
			 Department of the Interior responsible for—
						(A)issuing the permit; or
						(B)monitoring the permit delay; and
						(3)an estimate of the date on which the permit
			 will be issued.
					(d)Additional
			 infrastructureNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Interior, after consultation with
			 the State of Alaska and after providing notice and an opportunity for public
			 comment, shall approve right-of-way corridors for the construction of 2
			 separate additional bridges and pipeline rights-of-way to help facilitate
			 timely oil and gas development of the Reserve.
				606.Updated
			 resource assessment
				(a)In
			 generalThe Secretary of the Interior shall complete a
			 comprehensive assessment of all technically recoverable fossil fuel resources
			 within the Reserve, including all conventional and unconventional oil and
			 natural gas.
				(b)Cooperation and
			 consultationThe resource assessment under subsection (a) shall
			 be carried out by the United States Geological Survey in cooperation and
			 consultation with the State of Alaska and the American Association of Petroleum
			 Geologists.
				(c)TimingThe
			 resource assessment under subsection (a) shall be completed by not later than 2
			 years after the date of enactment of this Act.
				(d)FundingIn
			 carrying out this section, the United States Geological Survey may
			 cooperatively use resources and funds provided by the State of Alaska.
				607.Colville River
			 Delta designationThe
			 designation by the Environmental Protection Agency of the Colville River Delta
			 as an aquatic resource of national importance shall have no force or effect on
			 this title or an amendment made by this title.
			VIIInternet-based
			 onshore oil and gas lease sales
			701.Short
			 titleThis title may be cited
			 as the BLM Live Internet Auctions
			 Act.
			702.Internet-based
			 onshore oil and gas lease sales
				(a)AuthorizationSection
			 17(b)(1) of the Mineral Leasing Act (30 U.S.C. 226(b)(1)) is amended—
					(1)in subparagraph
			 (A), in the third sentence, by striking Lease sales and
			 inserting Except as provided in subparagraph (C), lease sales;
			 and
					(2)by adding at the
			 end the following:
						
							(C)In order to diversify and expand the
				United States onshore leasing program to ensure the best return to Federal
				taxpayers, to reduce fraud, and to secure the leasing process, the Secretary
				may conduct onshore lease sales through Internet-based bidding methods, each of
				which shall be completed by not later than 7 days after the date of initiation
				of the
				sale.
							.
					(b)ReportNot
			 later than 90 days after the tenth Internet-based lease sale conducted pursuant
			 to subparagraph (C) of section 17(b)(1) of the Mineral Leasing Act (30 U.S.C.
			 226(b)(1)) (as added by subsection (a)), the Secretary of the Interior shall
			 conduct, and submit to Congress a report describing the results of, an analysis
			 of the first 10 such lease sales, including—
					(1)estimates of
			 increases or decreases in the lease sales, as compared to sales conducted by
			 oral bidding, in—
						(A)the number of
			 bidders;
						(B)the average amount
			 of the bids;
						(C)the highest amount
			 of the bids; and
						(D)the lowest amount
			 of the bids;
						(2)an estimate on the
			 total cost or savings to the Department of the Interior as a result of the
			 sales, as compared to sales conducted by oral bidding; and
					(3)an evaluation of
			 the demonstrated or expected effectiveness of different structures for lease
			 sales, which may—
						(A)provide an
			 opportunity to better maximize bidder participation;
						(B)ensure the
			 highest return to Federal taxpayers;
						(C)minimize
			 opportunities for fraud or collusion; and
						(D)ensure the
			 security and integrity of the leasing process.
						VIIIAdvancing
			 offshore wind production
			801.Short
			 titleThis title may be cited
			 at the Advancing Offshore Wind
			 Production Act.
			802.Offshore
			 meteorological site testing and monitoring projects
				(a)Definition of
			 offshore meteorological site testing and monitoring projectIn
			 this section, the term offshore meteorological site testing and
			 monitoring project means a project carried out on or in the waters of
			 the outer Continental Shelf (as defined in section 2 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331)) and administered by the Department of the
			 Interior to test or monitor weather (including energy provided by weather, such
			 as wind, tidal, current, and solar energy) using towers, buoys, or other
			 temporary ocean infrastructure, that—
					(1)causes—
						(A)less than 1 acre
			 of surface or seafloor disruption at the location of each meteorological tower
			 or other device; and
						(B)not more than 5
			 acres of surface or seafloor disruption within the proposed area affected by
			 the project (including hazards to navigation);
						(2)is decommissioned
			 not more than 5 years after the date of commencement of the project,
			 including—
						(A)removal of towers,
			 buoys, or other temporary ocean infrastructure from the project site;
			 and
						(B)restoration of the
			 project site to approximately the original condition of the site; and
						(3)provides
			 meteorological information obtained by the project to the Secretary of the
			 Interior.
					(b)Offshore
			 meteorological project permitting
					(1)In
			 generalThe Secretary of the Interior shall require, by
			 regulation, that any applicant seeking to conduct an offshore meteorological
			 site testing and monitoring project shall obtain a permit and right-of-way for
			 the project in accordance with this subsection.
					(2)Permit and
			 right-of-way timeline and conditions
						(A)Deadline for
			 approvalThe Secretary shall decide whether to issue a permit and
			 right-of-way for an offshore meteorological site testing and monitoring project
			 by not later than 30 days after the date of receipt of a relevant
			 application.
						(B)Public comment
			 and consultationDuring the 30-day period referred to in
			 subparagraph (A) with respect to an application for a permit and right-of-way
			 under this subsection, the Secretary shall—
							(i)provide an
			 opportunity for submission of comments regarding the application by the public;
			 and
							(ii)consult with the
			 Secretary of Defense, the Commandant of the Coast Guard, and the heads of other
			 Federal, State, and local agencies that would be affected by the issuance of
			 the permit and right-of-way.
							(C)Denial of
			 permit; opportunity to remedy deficienciesIf an application is
			 denied under this subsection, the Secretary shall provide to the
			 applicant—
							(i)in
			 writing—
								(I)a list of clear
			 and comprehensive reasons why the application was denied; and
								(II)detailed
			 information concerning any deficiencies in the application; and
								(ii)an
			 opportunity to remedy those deficiencies.
							(c)NEPA
			 exclusionSection 102(2)(C) of the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4332(2)(C)) shall not apply with respect to an offshore
			 meteorological site testing and monitoring project.
				(d)Protection of
			 informationAny information provided to the Secretary of the
			 Interior under subsection (a)(3) shall be—
					(1)treated by the
			 Secretary as proprietary information; and
					(2)protected against
			 disclosure.
					IXCritical
			 minerals
			901.DefinitionsIn this title:
				(1)Applicable
			 committeesThe term applicable committees
			 means—
					(A)the Committee on
			 Energy and Natural Resources of the Senate;
					(B)the Committee on
			 Natural Resources of the House of Representatives;
					(C)the Committee on
			 Energy and Commerce of the House of Representatives; and
					(D)the Committee on
			 Science, Space, and Technology of the House of Representatives.
					(2)Clean energy
			 technologyThe term clean energy technology means a
			 technology related to the production, use, transmission, storage, control, or
			 conservation of energy that—
					(A)reduces the need
			 for additional energy supplies by using existing energy supplies with greater
			 efficiency or by transmitting, distributing, storing, or transporting energy
			 with greater effectiveness in or through the infrastructure of the United
			 States;
					(B)diversifies the
			 sources of energy supply of the United States to strengthen energy security and
			 to increase supplies with a favorable balance of environmental effects if the
			 entire technology system is considered; or
					(C)contributes to a
			 stabilization of atmospheric greenhouse gas concentrations through reduction,
			 avoidance, or sequestration of energy-related greenhouse gas emissions.
					(3)Critical
			 mineral
					(A)In
			 generalThe term critical mineral means any mineral
			 designated as a critical mineral pursuant to section 902.
					(B)ExclusionsThe
			 term critical mineral does not include coal, oil, natural gas, or
			 any other fossil fuels.
					(4)Critical
			 mineral manufacturingThe term critical mineral
			 manufacturing means—
					(A)the production,
			 processing, refining, alloying, separation, concentration, magnetic sintering,
			 melting, or beneficiation of critical minerals within the United States;
					(B)the fabrication,
			 assembly, or production, within the United States, of clean energy technologies
			 (including technologies related to wind, solar, and geothermal energy,
			 efficient lighting, electrical superconducting materials, permanent magnet
			 motors, batteries, and other energy storage devices), military equipment, and
			 consumer electronics, or components necessary for applications; or
					(C)any other
			 value-added, manufacturing-related use of critical minerals undertaken within
			 the United States.
					(5)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
				(6)Military
			 equipmentThe term military equipment means
			 equipment used directly by the Armed Forces to carry out military
			 operations.
				(7)Rare earth
			 element
					(A)In
			 generalThe term rare earth element means the
			 chemical elements in the periodic table from lanthanum (atomic number 57) up to
			 and including lutetium (atomic number 71).
					(B)InclusionsThe
			 term rare earth element includes the similar chemical elements
			 yttrium (atomic number 39) and scandium (atomic number 21).
					(8)SecretaryThe
			 term Secretary means the Secretary of the Interior—
					(A)acting through
			 the Director of the United States Geological Survey; and
					(B)in consultation
			 with (as appropriate)—
						(i)the
			 Secretary of Energy;
						(ii)the Secretary of
			 Defense;
						(iii)the Secretary
			 of Commerce;
						(iv)the Secretary of
			 State;
						(v)the
			 Secretary of Agriculture;
						(vi)the United
			 States Trade Representative; and
						(vii)the heads of
			 other applicable Federal agencies.
						(9)StateThe
			 term State means—
					(A)a State;
					(B)the Commonwealth
			 of Puerto Rico; and
					(C)any other
			 territory or possession of the United States.
					(10)Value-addedThe
			 term value-added means, with respect to an activity, an activity
			 that changes the form, fit, or function of a product, service, raw material, or
			 physical good so that the resultant market price is greater than the cost of
			 making the changes.
				(11)Working
			 groupThe term Working Group means the Critical
			 Minerals Working Group established under section 905(a).
				902.Designations
				(a)Draft
			 methodologyNot later than 30 days after the date of enactment of
			 this Act, the Secretary shall publish in the Federal Register for public
			 comment a draft methodology for determining which minerals qualify as critical
			 minerals based on an assessment of whether the minerals are—
					(1)subject to
			 potential supply restrictions (including restrictions associated with foreign
			 political risk, abrupt demand growth, military conflict, and anti-competitive
			 or protectionist behaviors); and
					(2)important in use
			 (including clean energy technology-, defense-, agriculture-, and health
			 care-related applications).
					(b)Availability of
			 dataIf available data is insufficient to provide a quantitative
			 basis for the methodology developed under this section, qualitative evidence
			 may be used.
				(c)Final
			 methodologyAfter reviewing public comments on the draft
			 methodology under subsection (a) and updating the draft methodology as
			 appropriate, the Secretary shall enter into an arrangement with the National
			 Academy of Sciences and the National Academy of Engineering to obtain, not
			 later than 120 days after the date of enactment of this Act—
					(1)a review of the
			 methodology; and
					(2)recommendations
			 for improving the methodology.
					(d)Final
			 methodologyAfter reviewing the recommendations under subsection
			 (c), not later than 150 days after the date of enactment of this Act, the
			 Secretary shall publish in the Federal Register a description of the final
			 methodology for determining which minerals qualify as critical minerals.
				(e)DesignationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall publish in the Federal Register a list of minerals designated as
			 critical, pursuant to the final methodology under subsection (d), for purposes
			 of carrying out this title.
				(f)Subsequent
			 reviewThe methodology and designations developed under
			 subsections (d) and (e) shall be updated at least every 5 years, or in more
			 regular intervals if considered appropriate by the Secretary.
				(g)NoticeOn
			 finalization of the methodology under subsection (d), the list under subsection
			 (e), or any update to the list under subsection (f), the Secretary shall submit
			 to the applicable committees written notice of the action.
				903.Policy
				(a)PolicyIt
			 is the policy of the United States to promote an adequate, reliable, domestic,
			 and stable supply of critical minerals, produced in an environmentally
			 responsible manner, in order to strengthen and sustain the economic security,
			 and the manufacturing, industrial, energy, technological, and competitive
			 stature, of the United States.
				(b)CoordinationThe
			 President, acting through the Executive Office of the President, shall
			 coordinate the actions of Federal agencies under this and other Acts—
					(1)to encourage
			 Federal agencies to facilitate the availability, development, and
			 environmentally responsible production of domestic resources to meet national
			 critical minerals needs;
					(2)to minimize
			 duplication, needless paperwork, and delays in the administration of applicable
			 laws (including regulations) and the issuance of permits and authorizations
			 necessary to explore for, develop, and produce critical minerals and to
			 construct and operate critical mineral manufacturing facilities in an
			 environmentally responsible manner;
					(3)to promote the
			 development of economically stable and environmentally responsible domestic
			 critical mineral production and manufacturing;
					(4)to establish an
			 analytical and forecasting capability for identifying critical mineral demand,
			 supply, and other market dynamics relevant to policy formulation so that
			 informed actions may be taken to avoid supply shortages, mitigate price
			 volatility, and prepare for demand growth and other market shifts;
					(5)to strengthen
			 educational and research capabilities and workforce training;
					(6)to bolster
			 international cooperation through technology transfer, information sharing, and
			 other means;
					(7)to promote the
			 efficient production, use, and recycling of critical minerals;
					(8)to develop
			 alternatives to critical minerals; and
					(9)to establish
			 contingencies for the production of, or access to, critical minerals for which
			 viable sources do not exist within the United States.
					904.Resource
			 assessment
				(a)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, in consultation with applicable State (including geological surveys),
			 local, academic, industry, and other entities, the Secretary shall complete a
			 comprehensive national assessment of each critical mineral that—
					(1)identifies and
			 quantifies known critical mineral resources, using all available public and
			 private information and datasets, including exploration histories;
					(2)estimates the
			 cost of production of the critical mineral resources identified and quantified
			 under this section, using all available public and private information and
			 datasets, including exploration histories;
					(3)provides a
			 quantitative and qualitative assessment of undiscovered critical mineral
			 resources throughout the United States, including probability estimates of
			 tonnage and grade, using all available public and private information and
			 datasets, including exploration histories;
					(4)provides
			 qualitative information on the environmental attributes of the critical mineral
			 resources identified under this section; and
					(5)pays particular
			 attention to the identification and quantification of critical mineral
			 resources on Federal land that is open to location and entry for exploration,
			 development, and other uses.
					(b)Field
			 workIf existing information and datasets prove insufficient to
			 complete the assessment under this section and there is no reasonable
			 opportunity to obtain the information and datasets from nongovernmental
			 entities, the Secretary may carry out field work (including drilling, remote
			 sensing, geophysical surveys, geological mapping, and geochemical sampling and
			 analysis) to supplement existing information and datasets available for
			 determining the existence of critical minerals on—
					(1)Federal land that
			 is open to location and entry for exploration, development, and other
			 uses;
					(2)tribal land, at
			 the request and with the written permission of the Indian tribe with
			 jurisdiction over the land; and
					(3)State land, at
			 the request and with the written permission of the Governor of the
			 State.
					(c)Technical
			 assistanceAt the request of the Governor of a State or an Indian
			 tribe, the Secretary may provide technical assistance to State governments and
			 Indian tribes conducting critical mineral resource assessments on non-Federal
			 land.
				(d)Financial
			 assistanceThe Secretary may make grants to State governments, or
			 Indian tribes and economic development entities of Indian tribes, to cover the
			 costs associated with assessments of critical mineral resources on State or
			 tribal land, as applicable.
				(e)ReportNot
			 later than 4 years after the date of enactment of this Act, the Secretary shall
			 submit to the applicable committees a report describing the results of the
			 assessment conducted under this section.
				(f)Prioritization
					(1)In
			 generalThe Secretary may sequence the completion of resource
			 assessments for each critical mineral such that critical materials considered
			 to be most critical under the methodology established pursuant to section 902
			 are completed first.
					(2)ReportingIf
			 the Secretary sequences the completion of resource assessments for each
			 critical material, the Secretary shall submit a report under subsection (e) on
			 an iterative basis over the 4-year period beginning on the date of enactment of
			 this Act.
					(g)UpdatesThe
			 Secretary shall periodically update the assessment conducted under this section
			 based on—
					(1)the generation of
			 new information or datasets by the Federal Government; or
					(2)the receipt of
			 new information or datasets from critical mineral producers, State geological
			 surveys, academic institutions, trade associations, or other entities or
			 individuals.
					905.Permitting
				(a)Critical
			 minerals working group
					(1)In
			 generalThere is established within the Department of the
			 Interior a working group to be known as the Critical Minerals Working
			 Group, which shall report to the President and the applicable
			 committees through the Secretary.
					(2)CompositionThe
			 Working Group shall be composed of the following:
						(A)The Secretary of
			 the Interior (or a designee), who shall serve as chair of the Working
			 Group.
						(B)A Presidential
			 designee from the Executive Office of the President, who shall serve as
			 vice-chair of the Working Group.
						(C)The Secretary of
			 Energy (or a designee).
						(D)The Secretary of
			 Agriculture (or a designee).
						(E)The Secretary of
			 Defense (or a designee).
						(F)The Secretary of
			 Commerce (or a designee).
						(G)The Secretary of
			 State (or a designee).
						(H)The United States
			 Trade Representative (or a designee).
						(I)The Administrator
			 of the Environmental Protection Agency (or a designee).
						(J)The Chief of
			 Engineers of the Corps of Engineers (or a designee).
						(b)ConsultationThe
			 Working Group shall operate in consultation with private sector, academic, and
			 other applicable stakeholders with experience related to—
					(1)critical minerals
			 exploration;
					(2)critical minerals
			 permitting;
					(3)critical minerals
			 production; and
					(4)critical minerals
			 manufacturing.
					(c)DutiesThe
			 Working Group shall—
					(1)facilitate
			 Federal agency efforts to optimize efficiencies associated with the permitting
			 of activities that will increase exploration and development of domestic
			 critical minerals, while maintaining environmental standards;
					(2)facilitate
			 Federal agency review of laws (including regulations) and policies that
			 discourage investment in exploration and development of domestic critical
			 minerals;
					(3)assess whether
			 Federal policies adversely impact the global competitiveness of the domestic
			 critical minerals exploration and development sector (including taxes, fees,
			 regulatory burdens, and access restrictions);
					(4)evaluate the
			 sufficiency of existing mechanisms for the provision of tenure on Federal land
			 and the role of the mechanisms in attracting capital investment for the
			 exploration and development of domestic critical minerals; and
					(5)generate such
			 other information and take such other actions as the Working Group considers
			 appropriate to achieve the policy described in section 903(a).
					(d)ReportNot
			 later than 300 days after the date of enactment of this Act, the Working Group
			 shall submit to the applicable committees a report that—
					(1)describes the
			 results of actions taken under subsection (c);
					(2)evaluates the
			 amount of time typically required (including the range derived from minimum and
			 maximum durations, mean, median, variance, and other statistical measures or
			 representations) to complete each step (including those aspects outside the
			 control of the executive branch of the Federal Government, such as judicial
			 review, applicant decisions, or State and local government involvement)
			 associated with the processing of applications, operating plans, leases,
			 licenses, permits, and other use authorizations for critical mineral-related
			 activities on Federal land, which shall serve as a baseline for the performance
			 metric developed and finalized under subsections (e) and (f),
			 respectively;
					(3)identifies
			 measures (including regulatory changes and legislative proposals) that would
			 optimize efficiencies, while maintaining environmental standards, associated
			 with the permitting of activities that will increase exploration and
			 development of domestic critical minerals; and
					(4)identifies
			 options (including cost recovery paid by applicants) for ensuring adequate
			 staffing of divisions, field offices, or other entities responsible for the
			 consideration of applications, operating plans, leases, licenses, permits, and
			 other use authorizations for critical mineral-related activities on Federal
			 land.
					(e)Draft
			 performance metricNot later than 330 days after the date of
			 enactment of this Act, and on completion of the report required under
			 subsection (d), the Working Group shall publish in the Federal Register for
			 public comment a draft description of a performance metric for evaluating the
			 progress made by the executive branch of the Federal Government on matters
			 within the control of that branch towards optimizing efficiencies, while
			 maintaining environmental standards, associated with the permitting of
			 activities that will increase exploration and development of domestic critical
			 minerals.
				(f)Final
			 performance metricNot later than 1 year after the date of
			 enactment of this Act, and after consideration of any public comments received
			 under subsection (e), the Working Group shall publish in the Federal Register a
			 description of the final performance metric.
				(g)Annual
			 reportNot later than 2 years after the date of enactment of this
			 Act and annually thereafter, using the final performance metric under
			 subsection (f), the Working Group shall submit to the applicable committees, as
			 part of the budget request of the Department of the Interior for each fiscal
			 year, each report that—
					(1)describes the
			 progress made by the executive branch of the Federal Government on matters
			 within the control of that branch towards optimizing efficiencies, while
			 maintaining environmental standards, associated with the permitting of
			 activities that will increase exploration and development of domestic critical
			 minerals; and
					(2)compares the
			 United States to other countries in terms of permitting efficiency,
			 environmental standards, and other criteria relevant to a globally competitive
			 economic sector.
					(h)Report of small
			 business administrationNot later than 300 days after the date of
			 enactment of this Act, the Administrator of the Small Business Administration
			 shall submit to the applicable committees a report that assesses the
			 performance of Federal agencies in—
					(1)complying with
			 chapter 6 of title 5, United States Code (commonly known as the
			 Regulatory Flexibility Act), in promulgating regulations
			 applicable to the critical minerals industry; and
					(2)performing an
			 analysis of regulations applicable to the critical minerals industry that may
			 be outmoded, inefficient, duplicative, or excessively burdensome.
					(i)Judicial
			 review
					(1)In
			 generalNothing in this section affects any judicial review of an
			 agency action under any other provision of law.
					(2)ConstructionThis
			 section—
						(A)is intended to
			 improve the internal management of the Federal Government; and
						(B)does not create
			 any right or benefit, substantive or procedural, enforceable at law or equity
			 by a party against the United States (including an agency, instrumentality,
			 officer, or employee) or any other person.
						906.Recycling and
			 alternatives
				(a)EstablishmentThe
			 Secretary of Energy shall conduct a program of research and development to
			 promote the efficient production, use, and recycling of, and alternatives to,
			 critical minerals.
				(b)CooperationIn
			 carrying out the program, the Secretary of Energy shall cooperate with
			 appropriate—
					(1)Federal agencies
			 and National Laboratories;
					(2)critical mineral
			 producers;
					(3)critical mineral
			 manufacturers;
					(4)trade
			 associations;
					(5)academic
			 institutions;
					(6)small businesses;
			 and
					(7)other relevant
			 entities or individuals.
					(c)ActivitiesUnder
			 the program, the Secretary of Energy shall carry out activities that include
			 the identification and development of—
					(1)advanced critical
			 mineral production or processing technologies that decrease the environmental
			 impact, and costs of production, of such activities;
					(2)techniques and
			 practices that minimize or lead to more efficient use of critical
			 minerals;
					(3)techniques and
			 practices that facilitate the recycling of critical minerals, including options
			 for improving the rates of collection of post-consumer products containing
			 critical minerals;
					(4)commercial
			 markets, advanced storage methods, energy applications, and other beneficial
			 uses of critical minerals processing byproducts; and
					(5)alternative
			 minerals, metals, and materials, particularly those available in abundance
			 within the United States and not subject to potential supply restrictions, that
			 lessen the need for critical minerals.
					(d)ReportNot
			 later than 2 years after the date of enactment of this Act and every 5 years
			 thereafter, the Secretaries shall submit to the applicable committees a report
			 summarizing the activities, findings, and progress of the program.
				907.Analysis and
			 forecasting
				(a)CapabilitiesIn
			 order to evaluate existing critical mineral policies and inform future actions
			 that may be taken to avoid supply shortages, mitigate price volatility, and
			 prepare for demand growth and other market shifts, the Secretary, in
			 consultation with academic institutions, the Energy Information Administration,
			 and others in order to maximize the application of existing competencies
			 related to developing and maintaining computer-models and similar analytical
			 tools, shall conduct and publish the results of an annual report that
			 includes—
					(1)as part of the
			 annually published Mineral Commodity Summaries from the United States
			 Geological Survey, a comprehensive review of critical mineral production,
			 consumption, and recycling patterns, including—
						(A)the quantity of
			 each critical mineral domestically produced during the preceding year;
						(B)the quantity of
			 each critical mineral domestically consumed during the preceding year;
						(C)market price data
			 for each critical mineral;
						(D)an assessment
			 of—
							(i)critical mineral
			 requirements to meet the national security, energy, economic, industrial,
			 technological, and other needs of the United States during the preceding
			 year;
							(ii)the reliance of
			 the United States on foreign sources to meet those needs during the preceding
			 year; and
							(iii)the
			 implications of any supply shortages, restrictions, or disruptions during the
			 preceding year;
							(E)the quantity of
			 each critical mineral domestically recycled during the preceding year;
						(F)the market
			 penetration during the preceding year of alternatives to each critical
			 mineral;
						(G)a discussion of
			 applicable international trends associated with the discovery, production,
			 consumption, use, costs of production, prices, and recycling of each critical
			 mineral as well as the development of alternatives to critical minerals;
			 and
						(H)such other data,
			 analyses, and evaluations as the Secretary finds are necessary to achieve the
			 purposes of this section; and
						(2)a comprehensive
			 forecast, entitled the Annual Critical Minerals Outlook, of
			 projected critical mineral production, consumption, and recycling patterns,
			 including—
						(A)the quantity of
			 each critical mineral projected to be domestically produced over the subsequent
			 1-year, 5-year, and 10-year periods;
						(B)the quantity of
			 each critical mineral projected to be domestically consumed over the subsequent
			 1-year, 5-year, and 10-year periods;
						(C)market price
			 projections for each critical mineral, to the maximum extent practicable and
			 based on the best available information;
						(D)an assessment
			 of—
							(i)critical mineral
			 requirements to meet projected national security, energy, economic, industrial,
			 technological, and other needs of the United States;
							(ii)the projected
			 reliance of the United States on foreign sources to meet those needs;
			 and
							(iii)the projected
			 implications of potential supply shortages, restrictions, or
			 disruptions;
							(E)the quantity of
			 each critical mineral projected to be domestically recycled over the subsequent
			 1-year, 5-year, and 10-year periods;
						(F)the market
			 penetration of alternatives to each critical mineral projected to take place
			 over the subsequent 1-year, 5-year, and 10-year periods;
						(G)a discussion of
			 reasonably foreseeable international trends associated with the discovery,
			 production, consumption, use, costs of production, prices, and recycling of
			 each critical mineral as well as the development of alternatives to critical
			 minerals; and
						(H)such other
			 projections relating to each critical mineral as the Secretary determines to be
			 necessary to achieve the purposes of this section.
						(b)Proprietary
			 informationIn preparing a report described in subsection (a),
			 the Secretary shall ensure that—
					(1)no person uses
			 the information and data collected for the report for a purpose other than the
			 development of or reporting of aggregate data in a manner such that the
			 identity of the person who supplied the information is not discernible and is
			 not material to the intended uses of the information;
					(2)no person
			 discloses any information or data collected for the report unless the
			 information or data has been transformed into a statistical or aggregate form
			 that does not allow the identification of the person who supplied particular
			 information; and
					(3)procedures are
			 established to require the withholding of any information or data collected for
			 the report if the Secretary determines that withholding is necessary to protect
			 proprietary information, including any trade secrets or other confidential
			 information.
					908.Education and
			 workforce
				(a)Workforce
			 assessmentNot later than 300 days after the date of enactment of
			 this Act, the Secretary of Labor (in consultation with the Secretary of the
			 Interior, the Director of the National Science Foundation, and employers in the
			 critical minerals sector) shall submit to Congress an assessment of the
			 domestic availability of technically trained personnel necessary for critical
			 mineral assessment, production, manufacturing, recycling, analysis,
			 forecasting, education, and research, including an analysis of—
					(1)skills that are
			 in the shortest supply as of the date of the assessment;
					(2)skills that are
			 projected to be in short supply in the future;
					(3)the demographics
			 of the critical minerals industry and how the demographics will evolve under
			 the influence of factors such as an aging workforce;
					(4)the effectiveness
			 of training and education programs in addressing skills shortages;
					(5)opportunities to
			 hire locally for new and existing critical mineral activities;
					(6)the sufficiency
			 of personnel within relevant areas of the Federal Government for achieving the
			 policy described in section 903(a); and
					(7)the potential
			 need for new training programs to have a measurable effect on the supply of
			 trained workers in the critical minerals industry.
					(b)Curriculum
			 study
					(1)In
			 generalThe Secretary and the Secretary of Labor shall jointly
			 enter into an arrangement with the National Academy of Sciences and the
			 National Academy of Engineering under which the Academies shall coordinate with
			 the National Science Foundation on conducting a study—
						(A)to design an
			 interdisciplinary program on critical minerals that will support the critical
			 mineral supply chain and improve the ability of the United States to increase
			 domestic, critical mineral exploration, development, and manufacturing;
						(B)to address
			 undergraduate and graduate education, especially to assist in the development
			 of graduate level programs of research and instruction that lead to advanced
			 degrees with an emphasis on the critical mineral supply chain or other
			 positions that will increase domestic, critical mineral exploration,
			 development, and manufacturing;
						(C)to develop
			 guidelines for proposals from institutions of higher education with substantial
			 capabilities in the required disciplines to improve the critical mineral supply
			 chain and advance the capacity of the United States to increase domestic,
			 critical mineral exploration, development, and manufacturing; and
						(D)to outline
			 criteria for evaluating performance and recommendations for the amount of
			 funding that will be necessary to establish and carry out the grant program
			 described in subsection (c).
						(2)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to Congress a description of the results of the study required under
			 paragraph (1).
					(c)Grant
			 program
					(1)EstablishmentThe
			 Secretary and the National Science Foundation shall jointly conduct a
			 competitive grant program under which institutions of higher education may
			 apply for and receive 4-year grants for—
						(A)startup costs for
			 newly designated faculty positions in integrated critical mineral education,
			 research, innovation, training, and workforce development programs consistent
			 with subsection (b);
						(B)internships,
			 scholarships, and fellowships for students enrolled in critical mineral
			 programs; and
						(C)equipment
			 necessary for integrated critical mineral innovation, training, and workforce
			 development programs.
						(2)RenewalA
			 grant under this subsection shall be renewable for up to 2 additional 3-year
			 terms based on performance criteria outlined under subsection (b)(1)(D).
					909.International
			 cooperation
				(a)EstablishmentThe
			 Secretary of State, in coordination with the Secretary, shall carry out a
			 program to promote international cooperation on critical mineral supply chain
			 issues with allies of the United States.
				(b)ActivitiesUnder
			 the program, the Secretary of State may work with allies of the United
			 States—
					(1)to increase the
			 global, responsible production of critical minerals, if a determination is made
			 by the Secretary of State that there is no viable production capacity for the
			 critical minerals within the United States;
					(2)to improve the
			 efficiency and environmental performance of extraction techniques;
					(3)to increase the
			 recycling of, and deployment of alternatives to, critical minerals;
					(4)to assist in the
			 development and transfer of critical mineral extraction, processing, and
			 manufacturing technologies that would have a beneficial impact on world
			 commodity markets and the environment;
					(5)to strengthen and
			 maintain intellectual property protections; and
					(6)to facilitate the
			 collection of information necessary for analyses and forecasts conducted
			 pursuant to section 907.
					910.Repeal,
			 authorization, and offset
				(a)Repeal
					(1)In
			 generalThe National Critical Materials Act of 1984 (30 U.S.C.
			 1801 et seq.) is repealed.
					(2)Conforming
			 amendmentSection 3(d) of the National Superconductivity and
			 Competitiveness Act of 1988 (15 U.S.C. 5202(d)) is amended in the first
			 sentence by striking , with the assistance of the National Critical
			 Materials Council as specified in the National Critical Materials Act of 1984
			 (30 U.S.C. 1801 et seq.),.
					(b)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this title and the amendments made by this title $30,000,000.
				(c)Authorization
			 offsetSection 207(c) of the Energy Independence and Security Act
			 of 2007 (42 U.S.C. 17022(c)) is amended by inserting before the period at the
			 end the following: , except that the amount authorized to be
			 appropriated to carry out this section not appropriated as of the date of
			 enactment of the Domestic Energy and Jobs
			 Act shall be reduced by $30,000,000.
				XMiscellaneous
			1001.Limitation on
			 transfer of functions under the Solid Minerals Leasing ProgramThe Secretary of the Interior may not
			 transfer to the Office of Surface Mining Reclamation and Enforcement any
			 responsibility or authority to perform any function performed on the day before
			 the date of enactment of this Act under the solid minerals leasing program of
			 the Department of the Interior, including—
				(1)any function
			 under—
					(A)sections 2318
			 through 2352 of the Revised Statutes (commonly known as the “Mining Law of
			 1872”) (30 U.S.C. 21 et seq.);
					(B)the Act of July
			 31, 1947 (commonly known as the Materials Act of 1947) (30
			 U.S.C. 601 et seq.);
					(C)the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.); or
					(D)the Mineral
			 Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.);
					(2)any function
			 relating to management of mineral development on Federal land and acquired land
			 under section 302 of the Federal Land Policy and Management Act of 1976 (43
			 U.S.C. 1732); and
				(3)any function
			 performed under the mining law administration program of the Bureau of Land
			 Management.
				1002.Amount of
			 distributed qualified Outer Continental Shelf revenuesSection 105(f)(1) of the Gulf of Mexico
			 Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is
			 amended by striking 2055 and inserting 2022, and shall
			 not exceed $750,000,000 for each of fiscal years 2023 through
			 2055.
			1003.Lease Sale 220
			 and other lease sales off the coast of Virginia
				(a)Inclusion in
			 leasing programsThe Secretary of the Interior shall—
					(1)as soon as
			 practicable after, but not later than 10 days after, the date of enactment of
			 this Act, revise the proposed outer Continental Shelf oil and gas leasing
			 program for the 2012–2017 period to include in the program Lease Sale 220 off
			 the coast of Virginia; and
					(2)include the outer
			 Continental Shelf off the coast of Virginia in the leasing program for each
			 5-year period after the 2012–2017 period.
					(b)Conduct of Lease
			 SaleAs soon as practicable, but not later than 1 year, after the
			 date of enactment of this Act, the Secretary of the Interior shall carry out
			 under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) Lease
			 Sale 220.
				(c)Balancing
			 military and energy production goals
					(1)Joint
			 goalsIn recognition that the outer Continental Shelf oil and gas
			 leasing program and the domestic energy resources produced under that program
			 are integral to national security, the Secretary of the Interior and the
			 Secretary of Defense shall work jointly in implementing this section—
						(A)to preserve the
			 ability of the Armed Forces to maintain an optimum state of readiness through
			 their continued use of energy resources of the outer Continental Shelf;
			 and
						(B)to allow effective
			 exploration, development, and production of the oil, gas, and renewable energy
			 resources of the United States.
						(2)Prohibition on
			 conflicts with military operationsNo person may engage in any
			 exploration, development, or production of oil or natural gas off the coast of
			 Virginia that would conflict with any military operation, as determined in
			 accordance with—
						(A)the agreement
			 entitled Memorandum of Agreement between the Department of Defense and
			 the Department of the Interior on Mutual Concerns on the Outer Continental
			 Shelf  signed July 20, 1983; and
						(B)any revision to,
			 or replacement of, the agreement described in subparagraph (A) that is agreed
			 to by the Secretary of Defense and the Secretary of the Interior after July 20,
			 1983, but before the date of issuance of the lease under which the exploration,
			 development, or production is conducted.
						(3)National defense
			 areasThe United States reserves the right to designate by and
			 through the Secretary of Defense, with the approval of the President, national
			 defense areas on the outer Continental Shelf under section 12(d) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1341(d)).
					1004.Limitation on
			 authority to issue regulations under the Surface Mining Control and Reclamation
			 Act of 1977The Secretary of
			 the Interior may not, before December 31, 2013, issue or approve any proposed
			 or final regulation under the Surface Mining Control and Reclamation Act of
			 1977 (30 U.S.C. 1201 et seq.) that would—
				(1)adversely impact
			 employment in coal mines in the United States;
				(2)cause a reduction
			 in revenue received by the Federal Government or any State, tribal, or local
			 government, by reducing, through regulation, the quantity of coal in the United
			 States that is available for mining;
				(3)reduce the
			 quantity of coal available for domestic consumption or for export;
				(4)designate any
			 area as unsuitable for surface coal mining and reclamation operations;
			 or
				(5)expose the United
			 States to liability for taking the value of privately owned coal through
			 regulation.
				
